DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 21 and 23-24 are currently under examination. Claims 36-37 are withdrawn from consideration. Claims 1-20, 22, 25-25 and 38-41 have been cancelled. Claim 21 is amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Stenzenberger et al. (US 4, 939, 305) with respect to claim 21 is amended as set forth below.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stenzenberger et al. (US 4, 939, 305).
Regarding claims 21, Stenzenberger teaches an alkenyl compound D(G)m (col. 1, lines 30-56 and claims 1-4):

    PNG
    media_image1.png
    126
    442
    media_image1.png
    Greyscale

Wherein m=1 and D has the formula IIc, as shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

And G represents a phenyl ring substituted by one alkenyl as shown below (IIk):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, the resulting alkenyl compound D(G) taught by Stenzenberger has the structure as shown below:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
Alternative, when the linking F group is sulfinyl –SO- group, the resulting alkenyl compound corresponds to the instant claimed formula (I) as shown below:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As we see above, the compound taught by Stenzenberger et al. corresponds to the instant claimed a compound of formula (I), wherein R1=sulfinyl SO group (EWG), a=b=c=d=H and R2=methyl group. 
The phrase of "for the preparation of ruthenium catalysts...” recites in claim 21 is interpreted as intended use. 
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the reference of Stenzenberger et al. teaches the same compound of formula (I) as the instant claim, it would expect to be capable of performing these specific chemical reactions for forming ruthenium catalysts as per applicant claim 21. Therefore it meets the claim limitations.
Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In this case, the Examiner searched the elected species. There was no prior art discovered on the particular compound as per applicant elected species. Therefore, the search of the species has been extended to the non-elected species as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732